11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Candy Noland,                                 * From the 244th District Court
                                                of Ector County
                                                Trial Court No. C-137,912.

Vs. No. 11-16-00013-CV                        * December 21, 2017

Michael Noland,                               * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

   This court has considered Appellant’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.